DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Application 16/810,506 filed 03/05/2020 and RCE filed 08/05/2022.
Claims 1-2, 5-10, 12, 17-23 are pending in the Application. Claims 19-23 have been added to the Application.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/05/2022 has been entered.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-2, 5-10, 12, 17, 21-23, drawn to A rechargeable battery short-circuit early detection device; A rechargeable battery short-circuit early detection method, comprising a processor programmed to: monitor  the charging current detected by a current sensor, while the rechargeable battery is being charged; convert the detected charging current to a converted charging current in a reference state; detect a temporal change in the converted charging current; determine that abnormality exists when converted charging current increases; output a signa indicating the possibility that battery has short-circuited, classified in G01R31/52.
II. Claims 19-20, drawn to A rechargeable battery short-circuit early detection device comprising a processor programmed to: determine if rechargeable battery is being charged with a constant voltage; detect a temporal slope of the charging current; determine is a possibility that a short circuit has occurred if the detected temporal slope exceeds a first threshold; detect a new temporal slope after a prescribed period of time has elapsed; determine is a possibility that the short-circuit is progressing, if the new temporal slope exceeds a second threshold; and output a signal indicating the possibility, classified in H02J27/0047.
The inventions are independent or distinct, each from the other because:
7.	Claim(s) 1-2, 5-10, 12, 17, 21-23 (Group I) is/are generic to the following disclosed patentably distinct species: Claims 19-20 (Group II). The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species, such as convert the detected charging current to a converted charging current in a reference state; detect a temporal change in the converted charging current; determine that abnormality exists when converted charging current increases (Group I); and detect a temporal slope of the charging current; determine is a possibility that a short circuit has occurred if the detected temporal slope exceeds a first threshold; detect a new temporal slope after a prescribed period of time has elapsed; determine is a possibility that the short-circuit is progressing, if the new temporal slope exceeds a second threshold (Group II). In addition, these species are not obvious variants of each other based on the current record.
8.	Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
a) the inventions have acquired a separate status in the art in view of their different classification
b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter
c) the inventions require a different field of search (e.g., searching different
classes/subclasses or electronic resources, or employing different search strategies or search queries). 
It should be noted that all reasons a) – c) are applied to the instant claims.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
9.	A telephone call was made to Mr. Masao Yoshimura (Registration No/ 52, 526) on 08/12/2022 to request an oral election to the above restriction requirement, but did not result in an election being made.
10.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen Rossoshek whose telephone number is (571)272-1905. The examiner can normally be reached 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK CHIANG can be reached on 5171-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
HR
08/15/2022
/HELEN ROSSOSHEK/Primary Examiner, Art Unit 2851